DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, in the “Remarks”, filed November 16, 2020, with respect to the rejection of claims 1-2, 4-7 and 10-14 under 35 USC 103 over primary and secondary references, Radzio et al and Moller, respectively, have been fully considered and are persuasive. The Examiner agrees with Applicant that it would not have been obvious to replace Radzio et al’s light radiation density measuring device with at least one electromagnetic measuring device which comprises a microwave device with at least one resonator cavity.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection under 35 USC 112(d) and also under 35 USC 103 is made in view of the newly-found references of Dawson, Kraszewski and Peters et al, and also as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has recited “wherein the measuring device comprises a capacitive measuring device” (emphasis added); however, it has already been recited that the measuring device is a microwave measuring device, so it’s not clear how the recitation of claim 11 further limits that of the independent claim 1, from which is depends, especially because it appears, from the instant specification, that the measuring device must either be a microwave measuring device or a capacitive measuring device. 
Clarification and/or appropriate amendment is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (US. Pat. No. 5,797,406) in view of Kraszewski (“Microwave Aquametry-Needs and Perspective”) and Peters et al (US. Pat. App. Pub. 2005/0179443).
 	Regarding independent claim 1, and dependent claims 2 and 13-14, as shown in Fig. 3 and disclosed in the written description, Dawson teaches a cigarette making machine which comprises a scanning device (26) for providing a quick response to changes in the density of the tobacco fibers that form a tobacco filler stream. The filler stream (50) is carried by a 
	Dawson further discloses that filler stream scanning device (26) may comprise an infrared source (60)(read: electromagnetic measuring device) which transmits an infrared beam horizontally through the tobacco filler stream (50) as it passes by the infrared detector (62). The rails have apertures for this purpose which are sealed on the inner faces of the rails by transparent windows (see col. 4, lines 54-60 and Fig. 3) (corresponding to the claimed “at least one electromagnetic measuring device integrated in at least one of the lateral channel sides at least one position along the conveying path to determine properties of the material being conveyed”). 
	Dawson differs from independent claim 1 in that it does not disclose that its filler stream scanning device (26) may comprise a microwave measuring device. However, Dawson does not require that its filler stream scanning device (26) be comprised of an infrared source. In fact, Dawson states that an alternative to an infrared device for such scanning can be might be an option (see col. 5, lines 1-2). This wording suggests that other scanning options might also be just as suitable.  The Kraszewski reference teaches that low-intensity microwave radiation has found industrial/scientific application in noninvasive and nondestructive monitoring of materials in a variety of industries, namely tobacco, due to the advantages that microwave power has over other applications - which include increased rate of production, improved product characteristics, uniformity of processing, convenience, and overall control over the process (see page 828). While the focus/crux of Kraszewski’s disclosure is the use of microwave radiation for moisture content monitoring, it also mentions that broader application of microwave instrumentation is possible with the existing state of microwave technology. The Peters et al reference further discloses the advantages of microwave use in the measuring of dielectric properties, such as moisture and density, of materials - including tobacco. In such instance, a tobacco stream may be introduced into a resonator of the microwave sensor wherein said tobacco interacts with a resonant field generated inside the resonator in order to determine suitable measured qualities related to density and/or moisture content (see abstract, paras. [0002],[0007],[0018]). Given the disclosure of both Kraszewski and Peters et al, it would have been obvious to one .
   Allowable Subject Matter
Claims 4-10 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DIONNE W. MAYES/Examiner, Art Unit 1747